MANDATE
THE STATE OF TEXAS

TO THE 38TH JUDICIAL DISTRICT COURT OF MEDINA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 15, 2015, the cause upon appeal to revise
or reverse your judgment between

Mario Josue Quintero, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-13-00596-CR     and    Tr. Ct. No. 11-07-10748-CR

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is MODIFIED to correct a clerical error and to reflect that
appellant Mario Josue Quintero was convicted of the offense of continuous
sexual abuse of a child pursuant to section 21.02 of the Texas Penal Code. As
modified, we AFFIRM the judgment of the trial court.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on September 24, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853